Hall, Judge,
after stating the case as above set forth, proceeded — From this statement of facts itappears that the rights of the parties litigant depended upon a question reserved ; and that question was submitted to this Court for its decision. To decide for either of the parties, when that question cannot be understood, would be to decide hi the dark without regard to their rights. To get clear of this difficulty, we can take but one course, and that is to grant a new trial; by which means the question may be again made, if those concerned think proper— This has been heretofore done. (Hatton v. Dew, 1 Law Repos. 524.)
Per Curiam. — Let a new trial be awarded.